UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-4568



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TERRY L. DOWDELL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. James H. Michael, Jr.,
Senior District Judge. (CR-02-107)


Submitted:   November 17, 2005          Decided:     December 16, 2005


Before WILKINS, Chief Judge, LUTTIG, Circuit Judge, and Walter D.
KELLEY, Jr., United States District Judge for the Eastern District
of Virginia, sitting by designation.


Affirmed by unpublished per curiam opinion.


Frederick T. Heblich, Jr., FREDERICK T. HEBLICH, JR., P.C.,
Charlottesville, Virginia, for Appellant. John L. Brownlee, United
States Attorney, Jean B. Hudson, OFFICE OF THE UNITED STATES
ATTORNEY, Charlottesville, Virginia; Ellen R. Meltzer, Joel E.
Leising, Attorneys, Fraud Section, Criminal Division, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Terry L. Dowdell appeals a 180-month prison sentence imposed

by the district court after Dowdell pleaded guilty to two charges

arising from his operation of an international Ponzi scheme.

Dowdell claims that the district court erred by failing to sentence

him in accordance with sentencing provisions contained in an

earlier plea agreement between Dowdell and the Government. Dowdell

argues that these provisions became binding on the district court

when it accepted the original plea agreement.        See Fed. R. Crim. P.

11(c)(1)(C).      This argument is meritless.         The original plea

agreement and Dowdell’s plea colloquy with the district court made

clear that the sentencing provisions in the agreement were merely

recommendations    that   did   not   bind   the   court   in   determining

Dowdell’s sentence.       See Fed. R. Crim. P. 11(c)(1)(B); United

States v. Gordon, 61 F.3d 263, 266-67 (4th Cir. 1995); United

States v. Jackson, 563 F.2d 1145, 1147 n.4 (4th Cir. 1977).

Further, the record shows that Dowdell’s subsequent guilty plea to

reduced charges--entered after he was permitted to withdraw his

original plea--was voluntary.

     We thus affirm Dowdell’s sentence.            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                   AFFIRMED




                                      2